PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/343,849
Filing Date: 4 Nov 2016
Appellant(s): Hoffman et al.



__________________
Mason Startz (Reg. No: 78,106)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/04/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the Appellant’s arguments regarding the rejection of Claims 1, 6-11, 16-22, and 25-27 under 35 U.S.C. §103 over the combination of Lee in view of Lacy
The Office disagrees with the Appellant’s arguments that a prima facie case of obviousness has not been made in rejecting Claims 1, 6-11, 16-22, and 25-27 under 35 U.S.C. §103 over Lee in view of Lacy.  First, the Appellant argues that the Examiner provides no rationale as to how Lacy would be modified with the particular elements of Lee, nor why one would be motivated to do so, and that the Examiner merely gives a conclusory statement that it would “have been obvious to one of ordinary skill in the art to make the cooling passage of the airfoil assembly of Lee curvilinear with a single, continuous bend, as taught by Lacy”.  The Appellant argues that the Examiner gives no further details as to how or why Lacy would have been modified with the particular elements of Lee.  Second, the Appellant argues that, since Lee teaches a single linearly extending cooling passage and Lacy teaches three discrete cooling passage, all of which extend in different directions, the references would not teach one of ordinary skill in the art to combine the references as done by the Examiner.  Third, the Appellant argues that the reference must be pertinent to the problem faced by the inventor, and since the problems addressed by Lee and Lacy are different from the problems faced by the Appellant, the combination of Lee and Lacy would not have been obvious to one of ordinary skill in the art.  
With respect to the argument that the Examiner provides no rationale as to how or why Lacy would be modified with the particular elements of Lee, the Examiner does provide a rationale as to why Lee would be modified by Lacy.  First, Lee is the primary reference and Lacy is the secondary reference in the combination, and thus Lee is modified with the particular elements of Lacy, in particular the curvature of the cooling passage having a single, continuous bend, not the other way around as stated by the Appellant.  Second, the Examiner does provide rationale as to why Lee would be modified by the particular elements of Lacy.  The Examiner states that before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the cooling passage of the airfoil assembly of Lee curvilinear with a single, continuous bend, as taught by Lacy, for the purpose of permitting a cooling medium to be supplied through a substantial portion of the platform, thus allowing an area of the platform in close proximity to the airfoil to be effectively cooled (see Lacy: Paragraph [0022], Lines 9-15, as well as Page 5 of the Final Rejection).  This motivation is not just a conclusory statement but a reason, disclosed by the prior art, for why one of ordinary skill would modify the cooling passage in Lee to be curvilinear with a single, continuous bend, as taught by Lacy.  Because of this motivation disclosed by the prior art, rationale exists as to how and why one of ordinary skill in the art would modify Lee with the particular elements of Lacy.
With respect to the argument that the references would not teach one of ordinary skill in the art to combine the references since Lee teaches a single linearly extending cooling passage only cooling passage 56 is relied upon in the rejection (see Page 4 of the Final Rejection), and cooling passage 56 comprises a curvilinear cooling passage with a single continuous bend (Figure 3).  Cooling passage 56 is separate both from inlet passage 64, which is disclosed to be between the cooling passage 56 and the airfoil cooling circuit 44 (Paragraph [0027], Lines 1-4), and from film cooling hole 72, which is disclosed to be formed through the top surface 23 and in flow communication with the cooling passage 56 (Paragraph [0028], Lines 3-6), and only cooling passage 56 is relied upon to modify the cooling passage of Lee to be curvilinear with a single, continuous bend.  Therefore, the references would still teach one of ordinary skill in the art to combine the teachings of Lee and Lacy.
With respect to the argument that the reference must be pertinent to the problem faced by the inventor, the Office disagrees.  In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. §103, the reference must be analogous art, which means that the reference must either be in the same field of endeavor as the claimed invention (even if it addresses a different problem), or the reference must be reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (See MPEP 2141.01(a)(I)).  In the present case, both Lee and Lacy are in the same field of endeavor as the claimed invention: the claimed invention is directed to a turbine engine airfoil assembly comprising a platform, an airfoil, a cooling circuit, and at least one cooling passage, and both Lee and Lacy are also directed to turbine engine airfoil assemblies comprising a platform, an airfoil, a cooling circuit, and at least one cooling passage.  Even though Lee and Lacy address different problems than the problems addressed by claimed invention, Lee and 
With respect to the argument that the rejection over Lee in view of Lacy is based on hindsight, the Office argues that the rejection is not based on hindsight but rather is based on a teaching provided by the prior art.  The motivation for combining the teachings of Lee and Lacy is not gleaned from the Appellant’s disclosure but from the disclosure of Lacy that having the cooling passage be curvilinear with a single, continuous bend, as taught by Lacy, permits a cooling medium to be supplied through a substantial portion of the platform, thus allowing an area of the platform in close proximity to the airfoil to be effectively cooled (Lacy: Paragraph [0022], Lines 9-15).  The rejection over Lee in view of Lacy is not based on hindsight as the Appellant argues but rather is based on the teachings of both Lee and Lacy.  Therefore, the Office disagrees with the Appellant’s arguments that the rejection is based on hindsight, and the rejection is proper.
Regarding the Appellant’s arguments regarding the rejection of Claims 3-5, 13-15, and 23-24 under 35 U.S.C. §103 in view of Palmer and of Claim 28 under 35 U.S.C. §103 in view of Lomas
The Office disagrees with the Appellant’s arguments that neither Palmer not Lomas remedy the deficiencies of the alleged combination of Lee and Lacy and thus every element of the independent claims is not disclosed by the reference combination.  As argued above, the combination of Lee and Lacy does disclose each and every element of independent Claims 1, 11, 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL L SEHN/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
/GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.